Title: To John Adams from George Wythe, 5 December 1783
From: Wythe, George
To: Adams, John


          5 Dec. 1783.
          Often had I almost resolved to write to you, to supply, in some measure, by an epistolary correspondence, the want of that conversation, which I had no other cause to regret than the interruption of it by the distance between us; and had more reasons than I can enumerate to covet. But uncertainty of communication, and a doubt whether the merit of any thing I could say would be an apology for diverting your attention from affairs incomparably more momentous hitherto kept me reluxtantly silent. Your letter, therefore, by mr Mazzei, delivered to me this day, by which I learn your wish to receive a line from me, and that too whereever you be, was received with joy. I accept the invitation with a pleasure one feels in renewing an acquaintance with an old friend whose company was entertaining and improving. O were our habitations so neighbouring, that
          
            —θαμ᾿ ενθα δ᾿ εοντες εμιςγομεθ᾿ ⋅ ουδε κεν ημεας
            Αλλο διεκρινε ϕιλεοντε τε τερπομενω τε,
            Πριν γ᾿οτε ⋅ δη θανατοιο μελαν νεϕος αμϕεκαλυψεν!
          
          Οδυου. Δ. 180
          A letter will meet with me in Williamsburg, where I have again settled, assisting, as professor of law and police in the university there, to form such characters as may be fit to succede those which have been ornamental and useful in the national councils of America. Adieu.
        